Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 1 of 32 Page ID #:189



   1   ADRIANOS FACCHETTI (S.B.N. 243213)
       adrianos@facchettilaw.com
   2   RUSSELL S. GELVIN, III (Mich. S.B.N. P81282)
       (Admitted Pro Hac Vice)
   3   russ@mcnultygelvin.com
       LAW OFFICES OF ADRIANOS FACCHETTI, P.C.
   4   301 East Colorado Boulevard, Suite 520
       Pasadena, California 91101
   5   Telephone: (626) 793-8607
       Facsimile: (626) 793-7293
   6
       Attorneys for Defendant, LUCAS MANN and CENTRAL TEXAS RINGS
   7   OF SATURN, LLC
   8   Michael D. Kuznetsky, Esq. (Cal. State Bar No. 241045)
       mike@kuzlaw.com
   9   Mark D. Kesten, Esq. (Cal. State Bar No. 290509)
       mark@kuzlaw.com
  10   KUZNETSKY LAW GROUP, P.C.
       210 N. Pass Avenue, Suite 103
  11   Burbank, CA 91505
       Tel: (818) 753-2450
  12   Fax: (818) 736-9099
  13   Attorneys for Defendant, NUCLEAR BLAST AMERICA, INC.
  14

  15                      UNITED STATES DISTRICT COURT
  16                    CENTRAL DISTRICT OF CALIFRONIA
  17   BRANDYN LOVE, an individual,              Case No.: 5:20−cv−00124 PSG (KKx)
  18                  Plaintiff,                 DEFENDANTS, LUCAS MANN,
                                                 CENTRAL TEXAS RINGS OF
  19         v.                                  SATURN, LLC, AND NUCLEAR
                                                 BLAST AMERICA, INC.’S
  20   NUCLEAR BLAST AMERICA, INC.,              CONSOLIDATED NOTICE OF
       a Nevada corporation; LUCAS               MOTION AND MOTION TO
  21   MANN, an individual; CENTRAL              DISMISS PLAINTIFF’S FIRST
       TEXAS RINGS OF SATURN, LLC, A             AMENDED COMPLAINT
  22   TEXAS COMPANY, and DOES 1-10              PURSUANT TO FRCP RULE
       inclusive,                                12(b)(6); MEMORANDUM OF
  23                                             POINTS AND AUTHORITIES IN
                      Defendants.                SUPPORT; [PROPOSED] ORDER
  24
                                                 Hearing Date:    August 10, 2020
  25                                             Time:            1:30 p.m.
                                                 Courtroom:       6A
  26
                                                 Assigned to Hon. Philip S. Gutierrez
  27                                             Courtroom 6A
  28
                                             i
       DEFENDANTS, MANN, CENTRAL TEXAS RINGS OF SATURN LLC, AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 2 of 32 Page ID #:190



   1                 NOTICE OF MOTION AND MOTION TO DISMISS
   2         This motion is made following the conference of counsel pursuant to L.R.
   3                          7-3 which took place on (May 22, 2020)
   4         PLEASE TAKE NOTICE that on August 10, 2020 at 1:30 p.m., or as soon
   5   thereafter as the matter may be heard before the Honorable Judge Philip S. Gutierrez
   6   in the United States District Court for the Central District of California, Western
   7   Division, Courtroom 6A, located on the 6th Floor of the United States Courthouse, at
   8   First Street Courthouse, 350 West 1st Street, Los Angeles, California 90012-4565,
   9   Defendants Lucas Mann, Central Texas Rings of Saturn, LLC, and Nuclear Blast
  10   America, Inc. will and hereby do move the court to dismiss the action pursuant to
  11   Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim for
  12   copyright infringement, vicarious copyright infringement, and violation of 17 U.S.C.
  13   512(f).
  14         This motion is made on the grounds that the First Amended Complaint (FAC)
  15   (Dkt. # 33) fails to state a claim upon which relief may be granted because Plaintiff’s
  16   FAC poses a logical contradiction which undermines Plaintiff’s entire theory of
  17   copyright infringement and vicarious copyright infringement. Further, the FAC only
  18   states legal conclusions and fails to spell out allegations with sufficient factual detail
  19   to state a claim for copyright infringement, vicarious copyright infringement, or
  20   violation of 17 U.S.C. § 512(F). Finally, the FAC fails to allege that defendant,
  21   Nuclear Blast knowingly made material misrepresentations in the at-issue DMCA
  22   counter-notice. The motion will be and is based on this Notice of Motion and Motion,
  23   the accompanying Memorandum of Points and Authorities, the pleadings papers filed
  24   herein, any documents which the court takes judicial notice of, and the argument of
  25   counsel at the time of the hearing.
  26   ///
  27   ///
  28   ///
                                                   ii
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 3 of 32 Page ID #:191



   1                                Respectfully submitted,
   2   Dated: June 1, 2020          LAW OFFICES OF ADRIANOS
                                    FACCHETTI, P.C.
   3

   4                                By:
                                          Adrianos Facchetti
   5                                      Russell S. Gelvin, III
                                          Attorneys for Defendant
   6                                      Lucas Mann

   7

   8   Dated: June 1, 2020          KUZNETSKY LAW GROUP, P.C.

   9
                                    BY: /s/ Michael Kuznetsky       .
  10                                    Michael D. Kuznetsky,
                                        Attorneys for Defendant,
  11                                    NUCLEAR BLAST AMERICA, INC.

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                            iii
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 4 of 32 Page ID #:192



   1                                          TABLE OF CONTENTS
   2                                                                                                                 Page
   3   NOTICE OF MOTION AND MOTION ................................................................ ii
   4   TABLE OF CONTENTS ....................................................................................... iv
   5   TABLE OF AUTHORITIES .................................................................................. v
   6   I.      INTRODUCTION ........................................................................................ 1
   7   II.     SUMMARY OF FACTS .............................................................................. 3
   8           A.       Summary of allegations concerning copyright infringement ............ 3
   9           B.       Summary of allegations concerning 17 U.S.C. § 512(f).................... 4
  10   III.    ARGUMENT ............................................................................................... 5
  11           A.       Standard on Motion to Dismiss.......................................................... 5
  12           B.       Plaintiff’s FAC Should be Dismissed for Failure
  13                    to State a Claim for Copyright Infringement ..................................... 5
  14                    1.       Plaintiff Has Failed to Allege Access ...................................... 6
  15                    2.       Plaintiff Has Failed to Allege Similarity ................................. 10
  16                    3.       Plaintiff’s Claim For Vicarious Copyright
  17                             Infringement Should be Dismissed.......................................... 15
  18           C.       The Third Cause of Action Fails to State a Claim for Violation of
  19                    Section 512(f) of the DMCA Against Nuclear Blast……………….15
  20           D.       Plaintiff’s FAC Should be Dismissed with Prejudice………………17
  21   IV.     CONCLUSION ............................................................................................ 18
  22

  23

  24

  25

  26
  27

  28
                                                                iv
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 5 of 32 Page ID #:193


                                            TABLE OF AUTHORITIES
   1
                                                                                                                    Page
   2
       Aliotti v. R. Dakin & Co.,
   3   831 F.2d 898, 901 (9th Cir. 1987) ..................................................................... 14
   4   Albrecht v. Lund,
       845 F.2d 193, 195 (9th Cir.),
   5   amended, 856 F.2d 111 (9th Cir. 1988)............................................................. 17
   6   A & M Records, Inc. v. Napster, Inc.,
       239 F.3d 1004, 1019, 1022 (9th Cir.2001) ........................................................ 15
   7
       Ashcroft v. Iqbal,
   8   556 U.S. 662 (2009)........................................................................................... 5, 17
   9   Balistreri v. Pacifica Police Dep't,
       901 F.2d 696, 699 (9th Cir. 1990) ..................................................................... 5
  10
       Cavalier v. Random House, Inc.,
  11   297 F.3d 815, 822 (9th Cir. 2002) ..................................................................... 12
  12   Christian v. Mattel, Inc.,
       286 F.3d 1118, 1121-1128 (9th Cir. 2002) ........................................................ 8, 9
  13
       Ets-Hokin v. Skyy Spirits, Inc.,
  14   323 F.3d 763, 766 (9th Cir. 2003) ..................................................................... 13
  15   Folio Impressions, Inc. v. Byer Cal.,
       937 F.2d 759, 766 (2d Cir.1991) ...................................................................... 6, 11
  16
       Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC,
  17   139 S. Ct. 881, 892, 203 L. Ed. 2d 147 (2019).................................................. 7
  18   Granite Music Corp. v. United Artists Corp.,
       532 F.2d 718, 721 (9th Cir. 1976) ..................................................................... 12
  19
       Great Minds v. Office Depot, Inc.,
  20   945 F.3d 1106, 1112 (9th Cir. 2019) ................................................................. 17
  21   Grubb v. KMS Patriots, L.P.,
       88 F.3d 1, 5 (1st Cir.1996) ................................................................................. 9
  22
       Jason v. Fonda,
  23   698 F.2d 966, 967 (9th Cir.1982) ...................................................................... 10
  24   Lenz v. Universal Music Corp.,
       572 F. Supp. 2d 1150, 1156 (N.D. Cal. 2008) ................................................... 16
  25
       Marder v. Lopez,
  26   450 F.3d 445, 448 (9th Cir. 2006) ..................................................................... 7
  27   Miller v. Rykoff–Sexton, Inc.,
       845 F.2d 209, 214 (9th Cir. 1988) ..................................................................... 17
  28
                                                                 v
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 6 of 32 Page ID #:194



   1   Mourabit v. Klein,
       393 F. Supp. 3d 353, 366 (S.D.N.Y. 2019), order vacated in
   2   part on reconsideration, No. 18 CIV. 8313 (AT),
       2019 WL 4392535 (S.D.N.Y. Sept. 13, 2019) .................................................. 9
   3
       Moore v. Lightstorm Entertainment,
   4   D.Md.2014, 992 F.Supp.2d 543, affirmed 586 Fed.Appx. 143,
       2014 WL 6845357, certiorari denied 135 S.Ct. 2368, 192 L.Ed.2d 148,
   5   rehearing denied 136 S.Ct. 8, 192 L.Ed.2d 977 ................................................ 9
   6   Narell v. Freeman,
       872 F.2d 907, 910 (9thCir.1989) ....................................................................... 6, 11
   7
       Pasillas v. McDonald’s Corp.,
   8   927 F.2d 440, 442 (9th Cir. 1991) ..................................................................... 6
   9   Peter F. Gaito Architecture, LLC v. Simone Dev. Corp.,
       602 F.3d 57, 64 (2d Cir. 2010) .......................................................................... 11
  10
       Range Rd. Music, Inc. v. E. Coast Foods, Inc,.
  11   668 F.3d 1148, 1154 (9th Cir. 2012) ................................................................. 5
  12   Rossi v. Motion Picture Ass’n of America Inc.,
       391 F.3d 1000, 1004-05 (9th Cir. 2004)………………………………………15
  13
       Satava v. Lowry,
  14   323 F.3d 805, 813 (9th Cir. 2003) ..................................................................... 12
  15   Saul v. U.S.,
       928 F.2d 829, 843 (9th Cir. 1991) ..................................................................... 17
  16
       Schreiber Distributing Co. v. Serv–Well Furniture Co.,
  17   806 F.2d 1393, 1401 (9th Cir.1986) .................................................................. 17
  18   SellPoolSuppliesOnline.com LLC v. Ugly Pools Arizona Inc.,
       No. CV-15-01856-PHX-BSB, 2018 WL 4565900, at *15
  19   (D. Ariz. Sept. 24, 2018)................................................................................... 9
  20   Sid & Marty Krofft Television Prods., Inc. v. McDonald’s Corp.,
       562 F.2d 1157, 1164 (9th Cir. 1977) ................................................................. 6
  21
       Simon v. Value Behavioral Health, Inc.,
  22   208 F.3d 1073, 1084 (9th Cir. 2000)) ................................................................ 17
  23   Skidmore as Tr. for Randy Craig Wolfe Tr. v. Zeppelin,
       952 F.3d 1051, 1070 (9th Cir. 2020) ................................................................. 12, 13
  24
       Steckman v. Hart Brewing, Inc.,
  25   143 F.3d 1293, 1298 (9th Cir. 1998) ................................................................. 17
  26   Three Boys Music Corp. v. Bolton,
       212 F.3d 477, 482 (9th Cir. 2000) ..................................................................... 6, 12
  27
       Unicolors, Inc. v. Urban Outfitters, Inc.,
  28   853 F.3d 980, 984 (9th Cir. 2017) ..................................................................... 5, 6
                                                                vi
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 7 of 32 Page ID #:195



   1   United States v. Ritchie,
       342 F.3d 903, 908 (9th Cir.2003) ...................................................................... 7
   2
       Warren v. Fox Family Worldwide, Inc.,
   3   171 F. Supp. 2d 1057, 1062 (C.D. Cal. 2001),
       aff'd, 328 F.3d 1136 (9th Cir. 2003) .................................................................. 7
   4
       Williams v. Crichton,
   5   84 F.3d 581, 588 (2d Cir.1996) ......................................................................... 12
   6   Williams v. Gaye,
       895 F.3d 1106, 1149 (9th Cir. 2018) ................................................................. 11, 13
   7

   8   STATUTES
   9   17 U.S.C.A. § 101 .............................................................................................. 8
  10   17 U.S.C.A. § 102 .............................................................................................. 8
  11   17 U.S.C.A. § 512 ………………………………………………...........1-2, 4, 15-17
  12

  13   OTHER AUTHORITIES
  14   Black's Law Dictionary, 898 (9th Ed.2009) ....................................................... 5
  15   Fed.R.Civ.P. 12(b)(6) ………………………………………………...1, 5, 7 16, 18
  16   Fed.R.Civ.P. 15(a) ............................................................................................. 17
  17   https://www.copyright.gov/help/faq/faq-services.html ..................................... 8
  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                                  vii
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 8 of 32 Page ID #:196



   1                MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         On January 16, 2020, Plaintiff Brandyn Love (“Love”) filed a Complaint with
   4   this Honorable Court against Defendants Nuclear Blast America, Inc. (“Nuclear
   5   Blast”) and Lucas Mann (“Mann”), and Mann’s single member LLC, Central Texas
   6   Rings of Saturn, LLC, alleging that Defendants infringed Plaintiff’s exclusive
   7   copyrights in two musical compositions, and violated Section 512(f) of the Digital
   8   Millennium Copyright (“DMCA”) Act by filing a counter-notice with YouTube
   9   based on misrepresentations. On April 16, 2020, this Honorable Court granted
  10   Defendants’ respective motions to dismiss Plaintiff’s Complaint for failure to state a
  11   claim pursuant to Federal Rule 12(b)(6). After determining the YouTube video
  12   proffered by Plaintiff was inappropriate subject matter for judicial notice, this
  13   Honorable Court concluded that (i) Plaintiff had failed to plead substantial similarity
  14   under the extrinsic test for proving copyright infringement because Plaintiff failed to
  15   plead any factual similarities between the songs in question, and (ii) that because
  16   Plaintiff’s cause of action for violation of Section 512(f) is predicated on his
  17   copyright infringement claims, the Complaint failed to sufficiently plead facts
  18   establishing that Defendants knowingly made misrepresentations in the counter-
  19   notice.
  20         Plaintiff filed a First Amended Complaint (the “FAC”) (Dkt. # 33) on May 18,
  21   2020, against Nuclear Blast, Mann, and Mann’s single-member LLC, Central Texas
  22   Rings of Saturn, LLC, which is the subject of the instant motion to dismiss.
  23   Defendants request that this Honorable Court dismiss Plaintiff’s FAC in its entirety
  24   and with prejudice because, taking as true all Plaintiff’s allegations and the facts
  25   stated on Plaintiff’s own Copyright Registration Certificates, necessarily results in a
  26   logical contradiction that undermines any possibility of copyright infringement.
  27   More specifically, both Copyright Registration Certificates state that the works in
  28   question were not completed or created until 2014, yet Plaintiff’s FAC alleges that,
                                                 1
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 9 of 32 Page ID #:197



   1   “Mann and Love had no meaningful contact from December 2013 to August 2019”
   2   and that Plaintiff’s songs were “shelved,” only being allegedly published September
   3   2, 2019. (FAC, ¶ 22-23, 29). Thus, any inference of access is rendered illogical by
   4   Plaintiff’s own allegations and Plaintiff’s claim for copyright infringement cannot be
   5   sustained. This is a deeply rooted logical defect that cannot be cured by pleading
   6   further facts; Plaintiff’s FAC should be dismissed with prejudice.
   7          Additionally, Plaintiff’s FAC has failed to properly allege similarity under the
   8   extrinsic or objective test set forth by the Ninth Circuit. Plaintiff again has failed to
   9   articulate objective musical elements which can be listed and analyzed. Plaintiff
  10   provides only bare recitals and has failed to even allege that protectible expression
  11   was copied, since it’s unclear whether the sequences of notes Plaintiff offers are even
  12   the proper subject of copyright protecting standing alone. By refusing to list the
  13   sequences of notes which Plaintiff claims are exactly the same, Plaintiff has only
  14   stated legal conclusions since the standard for infringement of thinly protected works
  15   is the “virtually identical” test. Plaintiff has failed to allege sufficient facts to support
  16   his legal conclusion that the sequences of notes are virtually identical and his FAC
  17   should be dismissed for failure to state a claim.
  18          Lastly, Plaintiff’s additional claims for vicarious copyright infringement and
  19   violation of Section 512(f) are entirely dependent on the copyright infringement
  20   claims and should be dismissed as well. Plaintiff’s claim for violation of Section
  21   512(f) fails because there are no allegations that Nuclear Blast had any knowledge of
  22   how Plaintiff’s compositions were allegedly infringed at the time the DMCA counter-
  23   notice was submitted, relies on allegations of Nuclear Blast’s subjective state of mind
  24   at the time it learned of Plaintiff’s DMCA takedown (not at the time of the counter-
  25   notice), and fails to properly plead that Nuclear Blast knowingly made a material
  26   misrepresentation when the counter-notification was filed.
  27   ///
  28   ///
                                                    2
       DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
          BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 10 of 32 Page ID #:198



   1   II.   SUMMARY OF FACTS
   2         A.    Summary of allegations concerning copyright infringement
   3         The FAC alleges that Mann gained access to two demo musical compositions
   4   authored by Love, “WATE Idea” (“WI”) and “If I Could Walk Through Walls, I
   5   Would,” (“Walls”) during a fleeting and short trial with Plaintiff’s band, We Are The
   6   End, lasting only a few weeks in December of 2013. (FAC, ¶¶ 18-21). The FAC
   7   further alleges that both of these songs were “shelved” immediately after this short
   8   trial and that Plaintiff and Mr. Mann had no meaningful contact from December 2013
   9   to August 2019. (FAC, ¶ 22-23).
  10         The FAC goes on to allege that Mr. Mann’s band, Rings of Saturn, released
  11   two songs entitled “The Husk” (“Husk”) and “Divine Authority” (“DA”) on its 2019
  12   album Gidim which “interpolates substantial, recognizable musical phrases,” from
  13   both Plaintiff’s songs, “as can be confirmed through review of the demos.” (FAC, ¶
  14   24-25). The FAC claims that the dominant melodic sequence performed in Husk from
  15   timestamps 0:29 to 0:43 and 2:12 to 2:26 “is directly copied from Walls, at timestamp
  16   0:38 to 0:52 “without alteration.” (FAC, ¶ 25). The FAC states that this melodic
  17   sequence is “entirely originally to and independently created by Love—featuring no
  18   fewer than 30 consecutive notes, which is repeated twice in a row.” [Plaintiff’s
  19   emphasis] (Id.). The FAC alleges that “original, substantial, recognizable portions”
  20   from timestamps 0:17 to 0:32 of WI were copied in The Husk at timestamps 0:43 to
  21   0:57 and 2:26 to 2:40, concluding that “the copying of the original creative melodic
  22   elements defining Love’s work is striking.” (FAC, ¶ 26). “The same is true,”
  23   continues the FAC, “of the non-dominant melody” performed in Husk from
  24   timestamp 1:15 to 1:29 and 2:58 to 3:12, which the FAC alleges was copied from
  25   Walls at timestamps 1:00 to 1:15. (FAC, ¶ 26).
  26         The FAC alleges that subsequent to becoming aware of the purported
  27   infringement by The Husk, Love became aware that DA “also copied substantial,
  28   recognizable, portions” of Walls. (FAC, ¶ 35). The FAC states that “the dominant
                                                3
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 11 of 32 Page ID #:199



   1   musical phrase” in DA at timestamps 1:00 to 1:14 and 2:40 to 2:54 is “directly and
   2   faithfully copied from” Walls 1:15 to 1:29. (Id.). Lastly, Plaintiff asserts that “within
   3   these timestamps, the two works each contain an identical complex melodic
   4   sequence—entirely originally to and independently created by Love—featuring no
   5   fewer than 25 consecutive notes, which is repeated twice in a row.” [Plaintiff’s
   6   emphasis] (Id.). For analytic convenience, Plaintiff’s allegations regarding similarity
   7   of the works in question can be summarized as follows:
   8         • Husk 0:29-0:43 and 2:12-2:26 are both exact copies of Walls 0:38-0:52
   9         • Husk 0:43-0:57 and 2:26-2:40 are both striking copies of WI 0:17-0:32
  10         • Husk 1:15-1:29 and 2:58-3:12 are both striking copies of Walls 1:00-1:15
  11         • DA 1:00-1:14 and 2:40-2:54 are both exact copies of Walls 1:15-1:29
  12         The FAC states that the YouTube videos incorporated therein are of the
  13   copyright deposit copies for PA 2-218-323 and PA 2-218-303, corresponding to WI
  14   and Walls, respectively. (FAC, ¶ 38).
  15         B.      Summary of allegations concerning 17 U.S.C. § 512(f)
  16         The FAC alleges that Nuclear Blast is the record label that distributed The
  17   Husk without Plaintiff’s authorization. (FAC, ¶ 27-28). The Comparison Video was
  18   brought to Nuclear Blast’s attention which put it on notice of a “credible claim” for
  19   infringement. (FAC, ¶ 31). Nuclear Blast did not investigate the claim and opted to
  20   stand by its artist. (FAC, ¶ 31). Nuclear Blast ignored Plaintiff’s counsel’s
  21   communications pursuant to an instruction from Mann’s manager who advised that
  22   Mann would take care of the dispute for all parties. (FAC, ¶ 33). At the time of
  23   receiving notice of Plaintiff’s DMCA takedown notice concerning the official video
  24   for The Husk, the label manager stated that it was unclear if the infringement claim
  25   had any merit, and that it was a “he said / she said” situation. (FAC, ¶ 42-43).
  26   Sometime thereafter Nuclear Blast directed a representative to submit a DMCA
  27   counter-notice. (FAC, ¶¶ 43 & 69).
  28   ///
                                                  4
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 12 of 32 Page ID #:200



   1   III.   ARGUMENT AND CITATION OF AUTHORITIES
   2          A.    Standard on Motion to Dismiss
   3          The Federal Rules of Civil Procedure, Rule 12(b)(6) allows a defendant to file
   4   a motion to dismiss for “failure to state a claim upon which relief can be granted.”
   5   Fed. R. Civ. P. 12(b)(6). While the court must accept the factual allegations in the
   6   complaint as true, it need not accept the legal conclusions stated in the complaint.
   7   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).
   8   To survive dismissal, the complaint must spell out more than “threadbare recitals of
   9   the elements of a cause of action, supported by mere conclusory statements.” Id. The
  10   complaint must also state a plausible claim for relief, which involves a context-
  11   specific analysis based on judicial experience and common sense. Id. The complaint
  12   must allow the court to infer more than a mere possibility of misconduct. Id. The
  13   court may dismiss a complaint if it fails to provide a cognizable legal theory or
  14   sufficient facts to sustain a cognizable legal theory. Balistreri v. Pacifica Police
  15   Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
  16          B.    Plaintiff’s FAC Should be Dismissed for Failure to State a Claim for
  17                Copyright Infringement
  18          Even taking all the factual allegations stated in Plaintiff’s FAC as true, the
  19   FAC fails to state a claim for Copyright Infringement. To state a claim for copyright
  20   infringement, Plaintiff must allege (1) ownership of the allegedly infringed works
  21   and (2) that Mr. Mann copied protected elements of the works. Unicolors, Inc. v.
  22   Urban Outfitters, Inc., 853 F.3d 980, 984 (9th Cir. 2017). The second element,
  23   copying, can be established through either direct or circumstantial evidence. Id.
  24   Direct evidence requires a showing of in toto reproduction, or reproduction in whole.
  25   Range Rd. Music, Inc. v. E. Coast Foods, Inc., 668 F.3d 1148, 1154 (9th Cir. 2012);
  26   See also Black's Law Dictionary, 898 (9th Ed.2009). Since, in most cases, direct
  27   evidence of copying is not available, a plaintiff may establish copying by showing
  28   that the alleged infringer had access to the work prior to the creation of the
                                                   5
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 13 of 32 Page ID #:201



   1   defendant’s work and that the two works are substantially similar. Narell v. Freeman,
   2   872 F.2d 907, 910 (9th Cir. 1989).
   3         Circumstantial evidence of reasonable access can be proven in one of two
   4   ways: either by showing a chain of specific events between the plaintiff’s work and
   5   the defendant’s access, or by showing that the plaintiff’s work was widely
   6   disseminated. Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir. 2000).
   7   A determination of substantial similarity involves a bipartite analysis divided into an
   8   extrinsic test and an intrinsic test. Unicolors, Inc., 853 F.3d at 984. The extrinsic test
   9   requires plaintiff to show overlap of “concrete elements based on objective criteria.”
  10   (quoting Three Boys Music Corp., 212 F.3d at 485). “These same principles hold true
  11   when a defendant raises the question of substantial similarity at the pleadings stage
  12   on a motion to dismiss.” Folio Impressions, Inc. v. Byer Cal., 937 F.2d 759, 766 (2d
  13   Cir.1991). The intrinsic test looks to subjective factors and asks “whether the
  14   ordinary, reasonable person would find ‘the total concept and feel of the works’ to
  15   be substantially similar.” Pasillas v. McDonald’s Corp., 927 F.2d 440, 442 (9th Cir.
  16   1991) (quoting Sid & Marty Krofft Television Prods., Inc. v. McDonald’s Corp., 562
  17   F.2d 1157, 1164 (9th Cir. 1977)).
  18         In the present case, Plaintiff has failed to plead both access and similarity.
  19   Plaintiff’s allegations of access must fail because the FAC is based on a set of facts
  20   which necessarily results in a logical contradiction. Plaintiff has failed to allege
  21   similarity because the FAC again fails to spell out objective, protectable musical
  22   elements which can be compared side-by-side under the extrinsic prong of the
  23   substantial similarity test. Since the FAC fails to allege both access and similarity
  24   and each of these failures are fatal and incurable, Plaintiff’s FAC should be dismissed
  25   with prejudice.
  26                1.     Plaintiff Has Failed to Allege Access
  27         Plaintiff has failed to state a claim for copyright infringement because it is
  28   illogical to hold that Mr. Mann had access to musical compositions created in 2014
                                                   6
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 14 of 32 Page ID #:202



   1   when he had “no meaningful contact from December 2013 to August 2019” with
   2   Plaintiff. (FAC, ¶ 23). Plaintiff does not allege that either song was widely
   3   disseminated as they were “shelved,” after alleged collaboration, only being
   4   allegedly published September 2, 2019, after the alleged infringed had commenced.
   5   (FAC, ¶ 22-23, 29). Since there is no logical possibility for Mr. Mann to have
   6   accessed the musical compositions identified in Plaintiff’s copyright registrations,
   7   Plaintiff’s copyright claims must fail.
   8         While the scope of a motion to dismiss for failure to state a claim is limited to
   9   the contents of the complaint, a court may consider documents the complaint
  10   “necessarily relies” on if (1) the complaint refers to the document (2) the document
  11   is central to the plaintiff’s claim and (3) none of the parties question the authenticity
  12   of the copy attached. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006). The FAC
  13   is based on the alleged infringement of two musical compositions with copyright
  14   registration certificate numbers PA 2-218-323 and PA 2-218-303, attached hereto as
  15   Exhibits A and B, respectively. (FAC, ¶ 38). Indeed, such registrations are a statutory
  16   pre-requisite for bringing a copyright suit in the first place. Fourth Estate Pub.
  17   Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 892, 203 L. Ed. 2d 147 (2019).
  18   For purposes of this motion, Defendants do not question the authenticity of these
  19   registration certificates provided by Plaintiff’s counsel.
  20         These registration certificates are precisely the sort of document that are the
  21   appropriate subject matter of judicial notice. Warren v. Fox Family Worldwide, Inc.,
  22   171 F. Supp. 2d 1057, 1062 (C.D. Cal. 2001), aff'd, 328 F.3d 1136 (9th Cir.
  23   2003)(“Because they are properly the subject of judicial notice, the copyright
  24   registration certificates submitted by defendants may be considered by the court”).
  25   The court may treat such documents as “part of the complaint, and thus may assume
  26   that its contents are true for purposes of a motion to dismiss under Rule 12(b)(6).”
  27   Marder, 450 F.3d at 448, citing United States v. Ritchie, 342 F.3d 903, 908 (9th
  28   Cir.2003).
                                                  7
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 15 of 32 Page ID #:203



   1         Both of the copyright registrations in question list the “Year of Completion”
   2   as 2014 and the “Date of 1st Publication” as September 2, 2019. As explained by the
   3   Copyright Office, the “Year of Completion” on the certificate is:
   4         The year in which the creation of this work was completed. If there are multiple
             versions of this work, provide the year of completion for the particular version
   5         being submitted for registration. The year of completion should not refer to
             earlier or later versions of this work. https://www.copyright.gov/help/faq/faq-
   6         services.html.
   7

   8   The Copyright Act (the “Act”) provides that a work is first created “when it is fixed
   9   in a copy or phonorecord for the first time.” Id. The Act goes on, “where a work is
  10   prepared over a period of time, the portion of it that has been fixed at any particular
  11   time constitutes the work as of that time.” Id. If different versions of a work are
  12   prepared, then “each version constitutes a separate work.” Id. The Act states that “a
  13   work is ‘fixed’ in a tangible medium of expression” when “its embodiment in a copy.
  14   . . is sufficiently permanent or stable to permit it to be perceived, reproduced, or
  15   otherwise communicated for a period of more than transitory duration.” 17 U.S.C. §
  16   101. Copyright protection does not begin until this fixation requirement is met. 17
  17   U.S.C. § 102.
  18         Since the creation of the musical compositions upon which this lawsuit is
  19   based were not completed until 2014, Mr. Mann could not have accessed them in
  20   2013. Even accepting Plaintiff’s allegations that he sent demos of these songs to
  21   Mann in December 2013, such demos would constitute earlier versions which are not
  22   the subject of Plaintiff’s copyright registrations. Since the FAC clearly states that
  23   Mann and Love had no meaningful contact after December 2013, there is no
  24   possibility that Mann had access to the versions of the musical compositions
  25   completed in 2014 and now deposited with the Copyright Office.
  26         The simple logic of this argument is well-founded in the caselaw. In Christian
  27   v. Mattel, Inc., the Ninth Circuit held that, “Access is only a theoretical issue in this
  28   case, however. By simple logic, it is impossible to copy something that does not
                                                  8
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 16 of 32 Page ID #:204



   1   exist.” Christian v. Mattel, Inc., 286 F.3d 1118, 1121-1128 (9th Cir. 2002). In Mattel,
   2   the plaintiff attempted to bring a copyright claim against a work that was created
   3   prior to his own work, a position which the Ninth Circuit considered “legally and
   4   factually frivolous.” Id. The Ninth Circuit adopted the doctrine that, “prior creation
   5   renders any conclusion of access or inference of copying illogical.” Id. (citing Grubb
   6   v. KMS Patriots, L.P., 88 F.3d 1, 5 (1st Cir.1996)).
   7         The instant case likewise presents a situation where any conclusion of access
   8   or inference of copying is illogical. The works in question did not exist until 2014,
   9   and based on the Plaintiff’s own allegations, Mann could have only gained access to
  10   the works in 2013. Since it is impossible to gain access to something that does not
  11   exist, it is impossible for Mr. Mann to have accessed the works in question. See, e.g.,
  12   Mourabit v. Klein, 393 F. Supp. 3d 353, 366 (S.D.N.Y. 2019), order vacated in part
  13   on reconsideration, No. 18 CIV. 8313 (AT), 2019 WL 4392535 (S.D.N.Y. Sept. 13,
  14   2019)(“It is not possible to copy something that has not yet been created. As a legal
  15   matter, Plaintiff cannot establish copyright infringement on these facts because he
  16   cannot   establish   that   the   work     was    “actually   copied.”);   See    also,
  17   SellPoolSuppliesOnline.com LLC v. Ugly Pools Arizona Inc., No. CV-15-01856-
  18   PHX-BSB, 2018 WL 4565900, at *15 (D. Ariz. Sept. 24, 2018)(“However, that
  19   application did not support Plaintiff’s copyright infringement claim because the date
  20   of publication contained in the application, August 26, 2015, was after the date of the
  21   alleged infringement, September 16, 2014.”); See, also Moore v. Lightstorm
  22   Entertainment, D.Md.2014, 992 F.Supp.2d 543, affirmed 586 Fed.Appx. 143, 2014
  23   WL 6845357, certiorari denied 135 S.Ct. 2368, 192 L.Ed.2d 148, rehearing
  24   denied 136 S.Ct. 8, 192 L.Ed.2d 977 (copyright claim barred where director's
  25   production company did not have access to copyrighted screenplays in time period
  26   before director created allegedly infringing work).
  27         Plaintiff has failed to even allege “a chain of events sufficient to establish a
  28   reasonable possibility of access,” and thus his copyright claims must be
                                                 9
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 17 of 32 Page ID #:205



   1   dismissed. See Jason v. Fonda, 698 F.2d 966, 967 (9th Cir.1982). Since access is one
   2   of the necessary elements of proving copyright infringement, and there is no logical
   3   possibility that Mann had access to Plaintiff’s works created in 2014, Plaintiff has
   4   failed to state a claim for copyright infringement. Defendant’s respectfully request
   5   that Plaintiff’s FAC be dismissed in its entirety and with prejudice.
   6                2.     Plaintiff Has Failed to Allege Similarity
   7         Even if Plaintiff had properly pled access in the FAC, which he did not, its
   8   claims still must fail since Plaintiff has not met his burden under the extrinsic prong
   9   of the substantial similarity test. To be sure, the allegations provided in the FAC are
  10   a slight improvement from the threadbare recitals offered in Plaintiff’s original
  11   complaint; however, Plaintiff continues to refuse to point to any objective musical
  12   elements and again only recites legal conclusions. While the FAC does now provide
  13   timestamps for which portions of Plaintiff’s songs were allegedly infringed by which
  14   portions of Mann’s songs, Plaintiff continues to refuse to identify any objective
  15   musical elements for this Honorable Court or Defendants to compare. It seems
  16   Plaintiff has once again failed to recognize the difference between extrinsic and
  17   intrinsic similarity, both of which are necessary to sustain a claim for copyright
  18   infringement. Thus, Plaintiff’s FAC should be dismissed for failure to state a claim
  19   for copyright infringement.
  20         The timestamps referenced by the FAC merely refer to the sound recordings
  21   for the songs in question. That is, Plaintiff is once again basing the entire FAC solely
  22   on a subjective, side-by-side comparison of the sound recordings under the intrinsic
  23   “ordinary observer” test. Nowhere in the FAC does Plaintiff identify a single
  24   objective musicological element such as musical notes, chords, rhythms, keys, and
  25   other musical features that can be listed and described in writing, sheet music,
  26   tablature, or some other objective form of musical notation.
  27         Plaintiff claims that The Husk and DA “interpolates substantial, recognizable
  28   musical phrases,” but he again refuses to actually spell out these musical phrases in
                                                 10
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 18 of 32 Page ID #:206



   1   objective terms and instead insists this can “be confirmed through review of the
   2   demos.” (FAC, ¶ 24-25, 35). The FAC claims that the “dominant melodic sequence”
   3   in The Husk “directly copies from Walls . . . without alteration.” (FAC, ¶ 24-25).
   4   While the FAC does offer that “no fewer than 30 consecutive notes, which is repeated
   5   twice in a row” were copied, Plaintiff has again refused to actually identify this series
   6   of notes. This should be a very simple task since Plaintiff claims to have written the
   7   sequence of notes entirely on his own.
   8         The FAC goes on to identify additional “original, substantial, recognizable
   9   portions” of Plaintiff’s works which Plaintiff alleges were infringed by portions of
  10   Mann’s works.” (FAC, ¶ 26). Again, rather than actually identify the notes that were
  11   copied, Plaintiff merely concludes “the copying of the original creative melodic
  12   elements defining Love’s work is striking.” (FAC, ¶ 26). The FAC states that DA
  13   and Walls “each contain an identical complex melodic sequence . . . featuring no
  14   fewer than 25 consecutive notes,” but again refuses to actually spell out what notes
  15   exactly are contained in this allegedly identical sequence. (FAC, ¶ 35).
  16         Courts routinely dismiss claims for copyright infringement on findings that the
  17   elements allegedly copied are not protectable expressions in the first place. Williams
  18   v. Gaye, 895 F.3d 1106, 1149 (9th Cir. 2018)(“The implied bass line . . . is so standard
  19   in the genre that it merges with the idea and is therefore unprotectable in and of
  20   itself”); See also Narell, 872 F.2d at 911 (“Ordinary phrases are not entitled to
  21   copyright protection”). Indeed, when considering whether two works are
  22   substantially similar, “no discovery or fact-finding is typically necessary, because
  23   ‘what is required is only a visual comparison of the works.’” Peter F. Gaito
  24   Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010)(Citing Folio
  25   Impressions, Inc. v. Byer Cal., 937 F.2d 759, 766 (2d Cir.1991)).
  26        Since Plaintiff continues to refuse to objectively list the musical elements in

  27   question, it is impossible to examine the allegedly infringed musical sequences to

  28   even determine whether they are protected by copyright in the first place. A court
                                                  11
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 19 of 32 Page ID #:207



   1   “must take care to inquire only whether ‘the protectible elements, standing alone, are

   2   substantially similar.’” Cavalier v. Random House, Inc., 297 F.3d 815, 822 (9th Cir.

   3   2002) (emphasis in original) (quoting Williams v. Crichton, 84 F.3d 581, 588 (2d
   4   Cir.1996)). In the context of musical compositions, unprotectible elements include,
   5   “themes or common musical elements, such as descending chromatic scales,
   6   arpeggios or short sequences of three notes.” Skidmore as Tr. for Randy Craig Wolfe
   7   Tr. v. Zeppelin, 952 F.3d 1051, 1070 (9th Cir. 2020).
   8         The FAC completely fails to spell out the allegedly infringed melodic
   9   sequences in such objective musical terms, thus it is impossible to even tell if these
  10   sequences are protectible expression or one of the fundamental musical “building
  11   blocks” which “no one can possibly own.” Id. “A four-note sequence common in the
  12   music field” is not protectible under copyright law. Granite Music Corp. v. United
  13   Artists Corp., 532 F.2d 718, 721 (9th Cir. 1976). The Ninth Circuit has explained,
  14   “Presenting a ‘combination of unprotectable elements’ without explaining how these
  15   elements are particularly selected and arranged amounts to nothing more than trying
  16   to copyright commonplace elements.” Id. at 1075 (citing Satava v. Lowry, 323 F.3d
  17   805, 813 (9th Cir. 2003)). Thus, if it turns out that each sequence identified by
  18   Plaintiff is, for example, a simple repetition of four notes or a standard scale or
  19   arpeggio, then that sequence would not even be protected by copyright. Of course,
  20   there’s no telling if this is the case since the FAC provides no objective musical
  21   elements to make such a determination.
  22         The importance of this side-by-side comparison of objective elements is even
  23   more important in the instant case since Plaintiff is not alleging that the music
  24   compositions as a whole are substantially similar, but rather that select portions are.
  25   Even if each of Plaintiff’s musical compositions are sufficiently original and creative
  26   to warrant copyright protection as a whole, it’s not necessarily true that the individual
  27   elements or portions thereof are protectable in their own right. Skidmore, 952 F.3d at
  28   1051, 1070 (9th Cir. 2020). 1080. Indeed, where an entire song might enjoy broad
                                                  12
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 20 of 32 Page ID #:208



   1   copyright protection, the selection and arrangement of basic musical elements is

   2   afforded only a thin copyright. Id at 1080. As Judge Watford of the Ninth Circuit has

   3   explained:
             Contrary to Skidmore's contention, we have never held that musical works are
   4         necessarily entitled to broad copyright protection. We did state in Williams v.
             Gaye, 895 F.3d 1106 (9th Cir. 2018), that “[m]usical compositions are not
   5         confined to a narrow range of expression.” Id. at 1120. But we made that
             statement in the context of assessing the creative choices involved in
   6         composing an entire song, which of course could involve a broad range of
             expression. See id. at 1117–18, 1120. We had no occasion there to
   7         categorically exempt musical works from the same principles we use to assess
             the scope of copyright protection for all other works. Id.
   8

   9   Works afforded only “thin” copyright protection are held to a more exacting standard
  10   than substantial similarity. Id. (citing Ets-Hokin v. Skyy Spirits, Inc., 323 F.3d 763,
  11   766 (9th Cir. 2003)). This higher standard of similarity for thin copyrights is the
  12   “virtually identical” test, which holds that even small differences will defeat a
  13   copyright claim. Id.
  14         Judge Watford’s concurring opinion provides a concise explanation of this
  15   legal principal as applied to musical works:
  16

  17
             Given the thin protection afforded the selection and arrangement of basic
             musical elements at issue here, Skidmore could prove infringement only if the
  18
             relevant passages of Taurus and Stairway to Heaven are virtually identical.
             They are not. Undeniable and obvious differences exist between the first four
  19
             measures of both songs: The notes in the melodies are different; the use of the
             treble clef in conjunction with the bass clef is different; and the rhythm of
  20
             eighth notes is different. Those facts preclude a finding of virtual identity. As
             a result, even if the district court had given the jury a selection-and-
  21
             arrangement instruction, Skidmore's infringement claim would have failed as
             a matter of law. Skidmore, 952 F.3d at 1080.
  22

  23   This explication is on point, as Plaintiff is likewise alleging that a selection and
  24   arrangement of basic musical elements (notes in this case) are what was copied, not
  25   his entire songs. Plaintiff does not allege that Mann’s songs have the same rhythm,
  26   pitch, octave, etc. While Plaintiff alleges portions of The Husk and DA share the
  27   same sequences of notes as Walls and WI, Plaintiff refuses to identify the sequences
  28   notes that are allegedly identical.
                                                 13
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 21 of 32 Page ID #:209



   1         It is clear that the FAC merely states legal conclusions and provides no facts

   2   to support such conclusions. The FAC states that the indicated portions of the songs

   3   in question are “directly copied . . . without alteration,” and “contain an identical
   4   complex melodic sequence,” such statements are legal conclusions at best. This is
   5   the very legal standard Plaintiff must meet under the “virtually identical” test. If it is
   6   true that the works in question contain identical sequences of notes, then Plaintiff
   7   must spell these sequences out in objective terms. Listing the notes in these sequences
   8   is a necessary factual allegation in order to derive such a bold legal conclusion. If the
   9   works truly do contain identical strings of notes, then this will be very easy to see
  10   once the notes are actually listed in objective terms. Otherwise Plaintiff has done
  11   more than make legal conclusions and the FAC should be dismissed for failure to
  12   state a claim.
  13         What Plaintiff is asking this Honorable Court and Defendants to do is to listen
  14   to portions of four different heavy metal songs and simply intuitively recognize that
  15   they’re the same. While audio comparison might meet the subjective or intrinsic test
  16   for substantial similarity, it does not meet the extrinsic or objective test. Since the
  17   FAC does not list the objective elements it claims to be copied, Plaintiff has again
  18   failed to state a claim for copyright infringement. Without actually listing the notes
  19   Plaintiff claims were directly copied without alteration, it is impossible to determine
  20   whether these sequences of notes are even protectible expression in the first place.
  21   Plaintiff must allege that protectible works were infringed and based on the bare
  22   allegation of the FAC, Plaintiff has failed to do this. Plaintiff has only stated legal
  23   conclusions by reciting the very standard he must meet under the “virtually identical”
  24   test without supporting such conclusions with factual allegations. Plaintiff must list
  25   objective criteria that can be analyzed and compared, yet has failed to do so yet again.
  26   Aliotti v. R. Dakin & Co., 831 F.2d 898, 901 (9th Cir. 1987). Defendant’s respectfully
  27   ask that this Honorable Court dismiss Plaintiff’s FAC in its entirety.
  28
                                                  14
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 22 of 32 Page ID #:210



   1                  3.     Plaintiff’s Claim for Vicarious Copyright Infringement
   2                         Should Be Dismissed
   3           Plaintiff’s third claim for relief in the FAC is for Vicarious Copyright
   4   Infringement. To establish vicarious copyright infringement, Plaintiff must first
   5   establish direct infringement. A & M Records, Inc. v. Napster, Inc., 239 F.3d 1004,
   6   1019, 1022 (9th Cir.2001). Since Plaintiff’s FAC has failed to state a claim for
   7   copyright infringement, its third claim for vicarious copyright infringement should
   8   be dismissed as well.
   9           C.     The Third Cause of Action Fails to State a Claim for Violation of
  10                  Section 512(f) of the DMCA Against Nuclear Blast
  11           Even taking all allegations in the FAC as true, the FAC fails to state a claim
  12   for violation of Section §512(f) because (1) this Court has already held1 that this
  13   cause of action is predicated upon Plaintiff’s copyright infringement action, which
  14   fails for the reasons discussed above; (2) the FAC admits that Nuclear Blast did not
  15   have any knowledge of any of the additional allegations set forth in the FAC relating
  16   to how the at-issue compositions are substantially similar until service of the FAC
  17   itself; and (3) the FAC fails to allege Nuclear Blast’s subjective knowledge at the
  18   time the counter-notice was submitted.
  19           Under Section 512(f) of the DMCA, “Any person who knowingly materially
  20   misrepresents . . . that material or activity was removed or disabled by mistake or
  21   misidentification” in a counter-notice shall be liable for the copyright holder’s
  22   damages. 17 U.S.C. § 512(f) (emphasis added). The Ninth Circuit has interpreted
  23   Section 512(f) as creating a high bar for plaintiffs, holding that the good faith belief
  24   requirement contemplates a subjective standard and requiring that “there must be a
  25   demonstration of some actual knowledge of misrepresentation . . .” Rossi v. Motion
  26   Picture Ass’n of America Inc. 391 F.3d 1000, 1004-05 (9th Cir. 2004) (emphasis
  27   added). Thus, a plaintiff bringing a Section 512(f) misrepresentation claim is required
  28
       1   Dkt. 3 32, p. 6, ¶ 2
                                                 15
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 23 of 32 Page ID #:211



   1   to plead specific factual allegations that the defendant actually knew that they were
   2   making bad faith misrepresentations in a counter-notice. See Lenz v. Universal Music
   3   Corp., 572 F. Supp. 2d 1150, 1156 (N.D. Cal. 2008).
   4          First, this Court has held that Plaintiff’s Section 512(f) cause of action “is
   5   predicated on the copyright infringement cause of action.” (Dkt. # 32, p.6, ¶2). As
   6   detailed above, Plaintiff’s copyright infringement claims fail under Rule 12(b)(6),
   7   which, in turn, compels a finding that Plaintiff’s Section 512(f) claim also fails.
   8          Second, although the FAC includes additional allegations attempting to
   9   identify how Plaintiff’s compositions were allegedly infringed, Plaintiff fails to
  10   allege that Nuclear Blast had any knowledge of these additional allegations at the
  11   time the counter-notice was submitted or at any time prior to being served with the
  12   FAC. It follows that the FAC continues to rely on the same bald conclusory
  13   allegations (i.e. knowledge of the Comparison Video, correspondence from
  14   Plaintiff’s counsel, and Nuclear Blast’s alleged failure to directly respond) contained
  15   in the initial Complaint that Court already held to be insufficient to establish that
  16   defendants knowingly made misrepresentations in the counter-notice. (Dkt. # 33, p.
  17   6, ¶ 2).
  18          Third, the additional allegation in the FAC that Nuclear Blast’s label manager
  19   had no idea whether there was infringement at the time of receiving Plaintiff’s
  20   DMCA takedown notice is irrelevant and does not give rise to liability under Section
  21   512(f). (FAC, ¶ 42). The FAC alleges that Nuclear Blast directed a representative
  22   to submit the counter-notice sometime after the label learned of Plaintiff’s DMCA
  23   takedown notice and fails to include specific factual allegations of Nuclear Blast’s
  24   subjective knowledge at the actual time Nuclear Blast gave such direction. (FAC, ¶
  25   43). Instead, Plaintiff relies solely on a bald, conclusory and unreasonable statement
  26   that there was no way Nuclear Blast could have made a determination one way or the
  27   other between the time it learned of Plaintiff’s DMCA takedown notice (when the
  28   “he said / she said” comment was made) and the time it later directed submission of
                                                 16
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 24 of 32 Page ID #:212



   1   the counter-notice. (FAC, ¶ 43). This is, at best, nothing more than a conclusory
   2   statement that Nuclear Blast acted with a particular state of mind and therefore must
   3   be disregarded on a motion to dismiss. Iqbal, 556 U.S. at 686-687. Thus, Plaintiff
   4   has failed to state a cause of action for violation of Section 512(f).
   5         D.     Plaintiff’s FAC Should Be Dismissed with Prejudice
   6         A court may dismiss a complaint with prejudice and deny leave to amend,
   7   “where the amendment would be futile . . . or where the amended complaint would
   8   be subject to dismissal.” Saul v. U.S., 928 F.2d 829, 843 (9th Cir. 1991)); see also
   9   Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir. 1998); Miller v.
  10   Rykoff–Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). A court has “particularly
  11   broad” discretion in denying leave to amend when the plaintiff previously has been
  12   granted leave to amend. Simon v. Value Behavioral Health, Inc., 208 F.3d 1073, 1084
  13   (9th Cir. 2000)). As the Ninth Circuit has explained:
  14         A party may amend the party's pleading once as a matter of course at any time
             before a responsive pleading is served....” Fed.R.Civ.P. 15(a). Nevertheless, if
  15         a complaint is dismissed for failure to state a claim upon which relief can be
             granted, leave to amend may be denied, even if prior to a responsive pleading,
  16         if amendment of the complaint would be futile. See Schreiber Distributing Co.
             v. Serv–Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir.1986). If the district
  17         court determines that the “allegation of other facts consistent with the
             challenged pleading could not possibly cure the deficiency,” then the dismissal
  18         without leave to amend is proper. Id. Albrecht v. Lund, 845 F.2d 193, 195 (9th
             Cir.), amended, 856 F.2d 111 (9th Cir. 1988).
  19

  20         Since taking the allegations of the FAC as true necessarily results in a logical
  21   contradiction that cannot be cured by pleading further facts consistent with the FAC,
  22   it should be dismissed with prejudice and leave to dismiss denied. Plaintiff was given
  23   an opportunity to amend the original complaint and has again refused to list objective
  24   protectible elements that can be compared and analyzed. Instead, Plaintiff has again
  25   offered only bare recitals and legal conclusions, refusing to list the sequences of notes
  26   it concludes are exactly the same. Even after being granted leave to amend, Plaintiff
  27   has filed an FAC based on logical contradictions and legal conclusions, granting
  28   Plaintiff further leave to amend would be an “exercise in futility.” Great Minds v.
                                                  17
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 25 of 32 Page ID #:213



   1   Office Depot, Inc., 945 F.3d 1106, 1112 (9th Cir. 2019).
   2   IV.   CONCLUSION
   3         The defects in the FAC are manifold and incurable. Plaintiff has been given
   4   ample opportunity to allege facts sufficient to demonstrate viable claims for relief.
   5   Plaintiff should not be permitted to subject Defendants to yet another round of costly
   6   motion practice. No further facts consistent with the FAC could cure the defects in
   7   Plaintiff’s pleadings and Plaintiff’s FAC should be dismissed in its entirety and with
   8   prejudice.
   9

  10                                   Respectfully submitted,
  11   Dated: June 1, 2020             LAW OFFICES OF ADRIANOS
                                       FACCHETTI, P.C.
  12
                                       By:
  13                                          Adrianos Facchetti
                                              Russell S. Gelvin, III
  14                                          Attorneys for Defendant
                                              Lucas Mann and Central Texas Rings of
  15                                          Saturn LLC
  16

  17   Dated: June 1, 2020             KUZNETSKY LAW GROUP, P.C.
  18
                                       BY: /s/ Michael Kuznetsky       .
  19                                       Michael D. Kuznetsky,
                                           Attorneys for Defendant,
  20                                       NUCLEAR BLAST AMERICA, INC.
  21

  22

  23

  24

  25

  26
  27

  28
                                                18
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 26 of 32 Page ID #:214



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                       EXHIBIT A
       Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 27 of 32 Page ID #:215
    Certificate of R gistration


                                  t ..cl hc-lov.. 11 i fo     iun     11   this cert"
                               b n m.. dc a part of the Cop ·rlgbt     fii       ~~      I'(

                                                                                                      PA 2-218-323


                      4 .!.~--
                                                                                                          D3t of R~istration:
                                                                                                      (   ').   -)   ')
                                                                                                          ·on J           • • n Date:
                                                                                                           ~o.




       Copyright Reglstra ion far One                  ori< by One Authot
          · rel ior issu          rsuanl l 37 CFR ·         .3

       Title

                                 TiClc   r   \'ork;


       Completion/Publication
                      Year of Compl tion:
                   Ontc of 1st Pu.bli tion:                                   19
                  ~ation of I" Puhr tion:

       Author

                           •             Au     or;
                               • \I                                        ..., ith or



       Copyright Claimant
                      Copyri:hl Claimant:               , llvu Lo e
                                                       02-0 F    iUBJ:. . t,             ·: :~   I.




        Rights and Permissions
                                                      ----------------------------



       Certifi cation

                                                                                                                                    r   ~c I of_

                                                                                                                              LOVE-00001

l
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 28 of 32 Page ID #:216




                                       •;tnw:   E ·
                                       J>:lh'    )c




                          r ·po, den ,•:        Yes
          (.op. riu   I    Offic~ nott" ;       R     sis   r   .       ·o
                                                A                        ~-i
                                                cc:                 '   •
                                                Al                  i



                                ,,.-




                                                                               LOVE-00002
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 29 of 32 Page ID #:217



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                       EXHIBIT B
       Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 30 of 32 Page ID #:218
    C rtificate o Regi tration

                           Offi(,_.
                           attest
                           -dcu.
                           Ot'   II J
                                                                                                             Pi\ 2-218-303


                    ~ ! ~ ~·,
                                                                                                             ·       r n ~s




       Copyright Registration t<ir One Work by One A uthor
         - ra · is u c::I p ant to 3/ r §202.3

       Title
                                 Tit] or'\ rC)n.:   Tf 1 C   II   ti     .i    1       ucr \ · I , i Wou d


       Completion/Pu bl -cation
                      Yea r        wtntJI Lion;
                  D:lt C)f I t Pul,1- .iLion;
                 ·:ition (lf l ' 1 Pul,r 1l· n:


       Author
                       •              uthm·:
                            Author Cnatcd:                                    .,..,-111 ur   wi   ULJyn ·.
                                 (. tiTJ!n C)f:

       Copyright Claimant

                                                                         ,c
                                                                       th,11 Rh·lL




        Rights and Permissions _...;...;..______ ______ ______ ____




•     Certification


                                                                                                                              Par~ t of

                                                                                                                         LOVE-00003
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 31 of 32 Page ID #:219




                                       . A lhoru       .i~al of ..   1hur/O~ ,   :i




                    r: ·pond      •
          Copyri;t.bl Ofli · nol ·;   .· i: or rcgistr.:1Li                                         ,•• irl .k

                                      .
                                      nlyi
                                        \

                                      crial
                                            '            ;
                                                          w                                        The
                                                                                                                   ; J)

                                                        J                             the      .•
                                                         I                            lltt:   WO                       +I




                                                                                                         p.      C _   of -
                                                                                              LOVE-00004
Case 5:20-cv-00124-PSG-KK Document 36 Filed 06/01/20 Page 32 of 32 Page ID #:220



   1                              CERTIFICATE OF SERVICE
   2           I hereby certify that I electronically filed the foregoing documents described
   3   as DEFENDANTS, LUCAS MANN, CENTRAL TEXAS RINGS OF SATURN,
   4   LLC, AND NUCLEAR BLAST AMERICA, INC.’S CONSOLIDATED
   5   NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFF’S FIRST
   6   AMENDED          COMPLAINT         PURSUANT        TO    FRCP      RULE     12(b)(6);
   7   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT;
   8   [PROPOSED] ORDER with the Clerk of the Court for the United States District
   9   Court for the Central District of California by using the CM/ECF system on June 1,
  10   2020.
  11           Participants in the case who are registered CM/ECF users will be served by the
  12   CM/ECF system.
  13           Executed on June 1, 2020, at Los Angeles, California.
  14
       /s/ Michael Kuznetsky
  15   MICHAEL D. KUZNETSKY
  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                 19
        DEFENDANTS MANN, CENTRAL TEXAS RINGS OF SATURN, LLC AND NUCLEAR
           BLAST AMERICA, INC.S’ NOTICE OF MOTION AND MOTION TO DISMISS
